Title: To George Washington from Brigadier General Hugh Mercer, 25 July 1776
From: Mercer, Hugh
To: Washington, George

 

Sir,
Perth Amboy [N.J.] 25 July 1776

Inclosd is a Return of the Troops in New Jersey—There was a very capital Error in the Return of Yesterday—thro’ the carelessness of my Clerk.
The Position of the Enemy continues the Same as when I wrote last—I have sent to such of the Counties here as had not compleated the Levies for the Army at New York to give all possible Assistance & forward such men as were inlisted—such of those Troops as have come in my way I have pushed on with all expedition. I have the Honour to be Sir Your Excellencys Mot hb. Svt

H. Mercer

